ACCEPTED
                                                                                       03-15-00153-CR
                                                                                              4518664
                                                                             THIRD COURT OF APPEALS
                                                                                        AUSTIN, TEXAS
                                                                                  3/16/2015 4:45:21 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                  APPELLATE CAUSE NO. 03-15-00153-CR
                  (TRIAL COURT CAUSE NO. CR2013-267)
                                                                 FILED IN
                                                          3rd COURT OF APPEALS
THE STATE OF TEXAS                       §      IN THE COURTAUSTIN,
                                                               OF APPEALS
                                                                       TEXAS
                                         §                3/16/2015 4:45:21 PM
                                         §                  JEFFREY D. KYLE
V.                                       §                        Clerk
                                                THIRD JUDICIAL DISTRICT
                                         §
FRANCES ANITA ROBINSON,                  §
Defendant                                §      FOR THE STATE OF TEXAS

     COVER - APPLICATION FOR STAY PENDING DISPOSITION OF
                           APPEAL

TO THE HONORABLE CLERK OF SAID COURT:

      Now comes the State of Texas, Appellant in said cause pursuant to Article

44.01 of the Code of Criminal Procedure, and submits the attached Application for

Stay in the Court of Appeals. Said Application was originally filed in the District

Court, following the procedure from a prior State’s Appeal. Please present the

attached Application for Stay to the Honorable Court of Appeals.

                                             Respectfully submitted,

                                             /s/ Joshua D. Presley
                                             Joshua D. Presley
                                             SBN: 24088254
                                             Assistant District Attorney
                                             150 N. Seguin Avenue, Ste. #307
                                             New Braunfels, Texas 78130
                                             (830) 221-1300
                                             Fax (830) 608-2008
                                             E-mail: preslj@co.comal.tx.us
                                             Attorney for the State


                                        1
                         CERTIFICATE OF SERVICE

       I, Joshua D. Presley, Assistant District Attorney for the State of Texas,
hereby certify that a true and correct copy of the attached Application for Stay
Pending Disposition of Appeal was sent to FRANCIS ANITA ROBINSON’s
attorney of record in this matter:

Mr. Charles Sullivan
csullivan@lawcsullivan.com
308 Campbell Dr.
Canyon Lake, TX 78133
Fax: 210-579-6448
Attorney for Appellee on Appeal

By electronic service to the above-listed email address through efile.txcourts.gov
on this the 16th day of March, 2015.


                                                    /s/ Joshua D. Presley
                                                    Joshua D. Presley




                                         2
                          NO. _________________
                   TRIAL COURT CAUSE NO. CR2013-267

THE STATE OF TEXAS                         §
                                           §
                                           §
v.                                         §     THIRD JUDICIAL DISTRICT
                                           §
FRANCES ANITA ROBINSON,                    §
Defendant                                  §      FOR THE STATE OF TEXAS

     APPLICATION FOR STAY PENDING DISPOSITION OF APPEAL

TO THE HONORABLE JUSTICES OF SAID COURT:

      Now comes the State of Texas, Appellant in said cause pursuant to Article

44.01 of the Code of Criminal Procedure, by and through its Criminal District

Attorney of Comal County, Jennifer Tharp, and requests this Honorable Court to

stay all proceedings in the above-styled and -numbered cause pending disposition

of a pre-trial appeal in said cause. See Tex. Code Crim. Proc. Ann. art. 44.0 1(a)( 5),

(e). In support of said Application, the State would show unto the Court the

following:

                                          I.

      The Defendant/Appellee, FRANCES ANITA ROBINSON, has been

charged by indictment with Intoxication Manslaughter with a Vehicle, a second-

degree felony.



                                                                 CERTIFIED TO BE A TRUE AND
                                                                 CORRECT ;J.~Y,
                                           1                           ~-If.~
                                                                         HEATHER N. KELLAR
                                                                         COMAL COUNTY
                                                                         DISTR1f CbERK
                                                                         PAGE- o!{.Q_
                                         II.

      On February 18, 2015, the District Court Judge sitting in the 20th Judicial

District Court of Comal County, Texas, the Honorable Bruce Boyer, granted

Appellee's "Motion to Suppress" and signed the Order to Suppress Blood Test

Analysis Results.

                                        III.

      On March 10,2015, the Criminal District Attorney for Comal County, Texas

filed a Notice of Appeal and included a Certificate of Appeal in the instant Cause.

See Exhibit A. March 10, 2015 is within twenty days after the trial court's order

upon which the State could file this appeal pursuant to 44.01(d) of the Texas Code

of Criminal Procedure and Rule 4.l(a) ofthe Texas Rules of Appellate Procedure.

                                        IV.

      This Application for Stay is filed pursuant to article 44.0l(e) of the Texas

Code of Criminal Procedure.

                                    V. PRAYER

      WHEREFORE, PREMISES CONSIDERED, the State respectfully prays

that all further proceedings in the State of Texas vs. FRANCES ANITA

ROBINSON, trial court cause number CR2013-267, be stayed until such time as

the appeal in said case be disposed by this Honorable Court.




                                          2
3
THE STATE OF TEXAS                       §

COUNTY OF COMAL                          §

      BEFORE ME, the undersigned authority, on this day personally appeared

Jennifer Tharp, the elected Criminal District Attorney of Comal County, Texas,

who is the attorney for the State of Texas, and swore that the statements contained

in the above and foregoing Application for Stay Pending Disposition of Appeal are

true and correct.




                                         4
                         CERTIFICATE OF SERVICE
      I, Jennifer Tharp, the Criminal District Attorney for Comal County, Texas,
hereby certify that a true and correct copy of the above and foregoing Application
for Stay Pending Disposition of Appeal was sent to FRANCIS ANITA
ROBINSON's attorney of record in this matter:

Mr. Charles Sullivan
308 Campbell Dr.
Canyon Lake, TX 78133
Fax:210-579-6448
Attorney for Appellee on Appeal

By fax to the above-listed number on this the lOth day of March, 2015.




                                                                    CERTIFIED TO BE A TRUE AND
                                                                    (0RRECT COPY
                                         5                                ~"H.~
                                                                            HEATHER N. KELLAR
                                                                            COMAL COUNTY
                                                                            orsrrgcLER~
                                                                           PAGE
                                                                                        -
                                                                                      OFIQ
EXHIBIT A




     6
                                                                      ~        J:            > """

                                                                          ~~~
                                                                          ~lit J:
                                                                          ncm
                                                                                     3:
                                                                                     5;      ~- 5
                                                                                             ~ -n
                           CAUSE NO. CR2013-267                             ~~       ;;      0
                                                                                                 g
                                                                          ~n·
                                                                          ..... ,_
                                                                                     ,..,.
                                                                                     c:::~
                                                                                             ~
                                                                                             o
                                                                                                 :=
                                                                                                 m
THE STATE OF TEXAS                       §         IN THE DISTRI ~1~0UR.t ~
                                         §                            ~        ~             S::Cl

                                         §
V.                                       §         207™ JUDICIAL DISTRICT
                                         §
FRANCES ANITA ROBINSON,                  §
Defendant                                §         COMAL COUNTY, TEXAS

                             NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

      NOW COMES the State of Texas, by and through the Comal County

Criminal District Attorney, Jennifer Tharp, and gives Notice of Appeal in this

Cause in order to appeal the Trial Court's Order of February 18, 2015, wherein the

Court granted the Motion to Suppress filed by Defendant/Appellee.

                                         I.
      The Trial Court signed the Order to Suppress Blood Test Analysis Results

on February 18, 2015. The Comal County Criminal District Attorney's Office

received notice that the evidence had been suppressed on March 5, 2015, through a

letter from the Court dated February 23, 2015.

                                        II.

      The State desires to appeal said order. The State's Notice of Appeal is due to

be filed on or before the expiration of twenty (20) days, or by the end of the next




                                         1
day which is not a Saturday, Sunday or legal holiday. In this case, said Notice is

due to be filed by the end of March 10, 20 15.

                                         III.
                           CERTIFICATE OF APPEAL

        I, Jennifer Tharp, the Comal County Criminal District Attorney, further file

this Certificate of Appeal pursuant to article 44.01(a)(5) of the Texas Code of

Criminal Procedure.

        As to the appeal of the February 18, 2015 Order to Suppress Blood Test

Analysis Results in Cause Number CR2013-267, styled The State of Texas v.

Frances Anita Robinson, I hereby certify that the appeal is not taken for the

purpose of delay and that the excluded evidence is of substantial importance in the

case.

                                                Respectfully submitted,




                                                             (ACJQlDai.tX.US
                                          ---py.;,.,.;-rr.:rt-nitstrict Attorney
                                              Comal County, Texas
                                              Comal County Courthouse Annex
                                              150 N. Seguin Avenue, Suite 307
                                              New Braunfels, Texas 78130-5191
                                              (830) 221-1300 Telephone
                                              (830) 608-2008 Fax




                                          2
THE STATE OF TEXAS                       §

COUNTY OF COMAL                          §

      BEFORE ME, the undersigned authority, on this day personally appeared

Jennifer Tharp, the elected Criminal District Attorney of Comal County, Texas,

who is the attorney for the State of Texas, and swore that the statements contained

in the above and foregoing Notice of Appeal and Certificate of Appeal are true and

correct.


                                                                   rp

      SUBSCRIBED AND SWORN to b                        - ..:.-:.. . .C5-=4k-_-day
                                                                     .            of March,




                                                   Notary Public in and for th
                                                   State of Texas




                                         3
                        CERTIFICATE OF SERVICE

       I, Jennifer Tharp, the Criminal District Attorney for Comal County, Texas,
hereby certify that a true and correct copy of the above and foregoing Notice of
Appeal and Certificate of Appeal was sent to FRANCIS ANITA ROBINSON's
attorney of record in this matter:

Mr. Charles Sullivan
308 Campbell Dr.
Canyon Lake, TX 78133
Fax: 210-579-6448
Attorney for Appellee on Appeal

By fax to the above-listed number on this the 101h day ofMarch, 2015.




                                                                 CERTIFIED TO BE A TRUE AND
                                                                 ~"ORRECT COPY




                                                                e
                                                                        ~-lt.~
                                                                         HEATHER N. KEllAR
                                                                          COMAL COUNTY
                                                                          DISTRICT CLERK
                                                                         PAGE_g:i OF-lSL_